DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25 in figure 13c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“wherein the second area includes a second array part in which the first and second magnets are alternately arranged in the first direction,” (Claim 14, second array Ly is arranging in the first direction as per figure 1, array Lx is perpendicular to Ly),
“wherein the first wiring includes a first wiring part that crosses each of the first magnets in the second direction” (Claim 14, Figure 4 only show one magnet being crossed by first wiring part 111);
“a second wiring part that crosses each of the second magnets in the second direction” (Claim 14, Figure 4 only show one magnet being crossed by second wiring part 112);
“wherein the second wiring includes a third wiring part that crosses each of the first magnets in the second direction” (Claim 14, Figure 4 only show one magnet being crossed by third wiring part 113);
“a fourth wiring part that crosses each of the second magnets in the second direction” (Claim 14, Figure 4 only show one magnet being crossed by fourth wiring part 114), and
“the first and second wiring parts and third and fourth wiring parts are separated from each other to allow currents to flow independently of each other” (Claim 15)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the orientation of the claimed first second, third and fourth area is unclear.  Claim 2 recites “wherein the first and second areas are arranged in the second direction”.  Claim 5 recites “wherein the magnet structure further includes third and fourth areas arranged in the second direction, wherein the first and third areas are arranged in the first direction, wherein the second and fourth areas are arranged in the first direction”.  How can the first, second, third and fourth areas are arranged in the second direction while at the same time the first and third areas are arranged in the first direction, wherein the second and fourth areas are arranged in the first direction wherein the first and second directions perpendicular as per lines 3-4 of claim 2?
Claim 6 and 7 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 5.
Claim 11 recites the limitation "the first and third areas" in line 2.  Since no “third area” was previously defined, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second and fourth areas" in line 3.  Since no “fourth area” was previously defined, there is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation “the first to fourth areas” in lines 4 and 5. Since no “third area” nor “fourth area” was previously defined, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first and third areas" in line 6.  Since no “third area” was previously defined, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second and fourth areas" in lines 8, 11 and 13.  Since no “fourth area” was previously defined, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma Kazunari [WO 2008093597A1] (hereafter known as “Kazunari”, refer to included machine translation).
	Claim 1, Kazunari discloses an actuator [figures 1-5] comprising: a magnet structure [6, figure 2] including a plurality of first magnets [N] whose each magnetic pole surface has an N pole and a plurality of second magnets [S] whose each magnetic pole surface has an S pole [figure 2]; and a circuit board [1a] including first and second wirings [5, W1 and W2 in annotated figures 1 and 2 below] and facing the magnetic pole surfaces of the respective first and second magnets through a gap [figures 3-5], wherein the magnet structure includes first and second areas [Area 1, Area 2], wherein when current is made to flow from one end of the first wiring to other end thereof, the current circulates in one direction at least partially on each of the first magnets positioned in the first area, while it circulates in a direction opposite to the one direction at least partially on each of the second magnets positioned in the first area, and wherein when current is made to flow from one end of the second wiring to other end thereof, the current circulates in the direction opposite to the one direction at least partially on each of the first magnets positioned in the second area, while it circulates in the one direction at least partially on each of the second magnets positioned in the second area See annotated figures 1 and 2 below, wiring W1 and W2 have at least partial portions where the current flows in opposite directions].

    PNG
    media_image1.png
    1014
    734
    media_image1.png
    Greyscale


Claim 3, Kazunari discloses the actuator as claimed in claim 2, wherein the first and second areas are arranged in the second direction, and the magnet structure and circuit board are configured to be relatively tilted about an axis extending in the first direction when current is made to flow from the one end of the first wiring to the other end thereof and also from the one end of the second wiring to the other end thereof [figure 3-5].
	Claim 4, Kazunari discloses the actuator as claimed in claim 3, wherein a size of a gap is configured to be changed when current is made to flow from the one end of the first wiring to the other end thereof and also from the other end of the second wiring to the one end thereof [figure 3-5]. 
Claim 14, Kazunari discloses a actuator [figures 1-5] comprising: a magnet structure [6, figure 2] including a plurality of first magnets [N] whose each magnetic pole surface has an N pole and a plurality of second magnets [S] whose each magnetic pole surface has an S pole; and a circuit board [1a] including first and second wirings [5, annotated as W1 and W2 in figure 1 below] and facing the magnetic pole surfaces of the respective first and second magnets through a gap [figure 3], wherein the magnetic structure includes a first area [Area 1] and a second area [Area 2] wherein the first area includes a first array part in which the first and second magnets are alternately arranged 
Claim 16, Kazunari discloses the actuator as claimed in claim 14, wherein the same direction current are made to flow in the first and third wiring parts, and the same direction current are made to flow in the second and fourth wiring parts [annotated figure 2 below]. 


    PNG
    media_image2.png
    1014
    734
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honma Kazunari [WO 2008093597A1] (hereafter known as “Kazunari”, refer to included machine translation).


	Claim 18, Kazunari discloses the actuator as claimed in claim 2, with the exception of a thickness of the magnet structure in a third direction perpendicular to the first and second directions is 1 mm or less.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the dimensions of the magnets since it was known in the art that the shape of the magnet shapes the resulting magnetic field which to interacts with the wirings.  Thereby one skilled in the art would dimension the magnet in order to obtain the desired magnetic interaction with the wiring (coils).
	Claim 19, Kazunari discloses the actuator as claimed in claim 1, further comprising a support substrate [4] for supporting the magnet structure [6].  
Kazunari fails to teach that the thermal diffusivity of the support substrate is lower than that of the magnet structure. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the properties of the support material in oder to cool the magnet array, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BERNARD ROJAS/Primary Examiner, Art Unit 2837